DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites an equation for calculating the resistance increase/decrease rate.  However, the claim defines two variables with the same definition.  R0,BOL1 and RO,BOL2 are both defined as the representing the BOL resistance according to the preset reference charge/discharge rate.  The specification does the same at page 19, lines 5-11.  However, it appears that one of these variables should have been defined as the measured charge/discharge rate as discussed in the Specification on page 18, line 16 – page 19, line 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20160103396 A to Joe (Joe).
Claim 1
With regard to a sensing unit configured to measure voltage, current, and temperature of a battery, Joe teaches a voltage measuring unit, current measuring unit, and a temperature measuring unit (Fig. 1, voltage measuring unit 130, current measuring unit 140, temperature measuring unit 150; par. 55).
With regard to a processor operably coupled to the sensing unit, Joe teaches a controller coupled to each of the measuring units (Fig. 1, controller 120; par. 55).
With regard to the processor being configured to: calculate a measured resistance of the battery using the voltage and the current of the battery, Joe teaches calculating resistance of the battery (par. 64).
With regard to the processor being configured to: determine whether an operation state of the battery corresponds to a resistance correcting condition, Joe teaches selecting a particular region of the State of Charge (SOC).

Claim 2
Joe teaches that he processor is further configured to determine that the operation state of the battery corresponds to the resistance correcting condition when at least one of a condition in which a state of charge (SOC) of the battery is included in a preset SOC range and a condition in which the temperature of the battery is included in a preset temperature range is satisfied (pars. 71, 72).
Claim 3
Joe teaches that the processor is further configured to: calculate a measured charge/discharge rate of the battery using the voltage and the current of the battery; and calculate calculates an increase/decrease rate of the BOL resistance according to the measured charge/discharge rate relative to the BOL resistance according to a preset reference charge/discharge rate as the resistance increase/decrease rate (pars. 71, 63, 64).
Claim 5

Claim 7
Joe teaches that the processor is further configured to calculate the measured resistance using a voltage change value of the battery during a preset time and the current of the battery (par. 64).
Claim 8
Joe teaches that the processor is further configured to calculate a state of charge (SOC) of the battery by integrating the current of the battery (par. 59).
Claim 9
Joe teaches a battery pack, comprising the apparatus for estimating a resistance of a battery (Fig. 1).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2010/0042345 to Kang et al. teaches estimating resistance characteristics of a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864